Exhibit 10.1

 

GT SOLAR INTERNATIONAL, INC.

 

MANAGEMENT INCENTIVE PROGRAM

 

FY 2011

 

1

--------------------------------------------------------------------------------


 

GT SOLAR INTERNATIONAL, INC.

 

MANAGEMENT INCENTIVE PROGRAM

 

FY 2011

 

1.     FISCAL YEAR 2011

 

The FY 2011 Management Incentive Program (the “Program”) of GT Solar
International, Inc. (the “Company”) shall commence on April 4, 2010 and continue
through and including April 2, 2011 (“FY 2011”).

 

2.     ADMINISTRATION

 

The Program shall be administered by the Executive Management (“Management”) of
the Company. Subject to the provisions of the Program as set forth herein,
Management may establish from time to time such regulations, provisions,
procedures and conditions of the Program which, in its opinion, may be necessary
or advisable in the administration of the Program.  All determinations of
Management under this Program shall be final and binding.  No member of
Management, the Company’s Board of Directors, or any employee of the Company or
any subsidiary shall be liable for any action or determination made with respect
to the administration of the Program, eligibility under the Program, the bonuses
awarded under the Program or the payment of such bonuses under the Program.

 

3.     ELIGIBILITY

 

Management shall determine, in its sole discretion, any and all employees of the
Company or any subsidiary that will be eligible to participate in the Program
(each, a “Participant”; collectively, the “Participants”).  Participants will be
eligible to participate in the Program only upon receipt of notification by the
Company, such notification to be in the form determined by Management in its
sole discretion (a “Participant Notification”).  Each Participant Notification
shall be subject to the terms and conditions of the Program and may contain
additional terms and conditions as determined by Management in its discretion
(which may vary from Participant to Participant).  Unless otherwise specified in
such Participant Notification, the date on which Participant is deemed to be a
participant in the Program (the “Participation Date”) shall be April 4, 2010,
unless the Participant started employment with the Company after such date, in
which case the Participation Date shall be deemed the date on which the
individual started employment with the Company during FY 2011.

 

As soon as reasonably practicable after the Participation Date and from time to
time thereafter, the Participant shall be informed in writing of certain goals
and objectives (“MBO Goals”) to be achieved by Participant over the course of FY
2011, such MBO Goals to be determined in accordance with
Section 5(B)(iii) below.  Such goals and objectives may vary among Participants.

 

2

--------------------------------------------------------------------------------


 

4.     Plan Performance Components

 

A.            Incentive Operating Income

 

“Incentive Operating Income” for FY 2011 means, on a consolidated basis, income
(loss) from operations for such period as reported in the Company’s Form 10-K
for the fiscal year ending April 2, 2011, adjusted to exclude the effect of
(a) stock compensation expense, (b) any costs of persons other than the Company,
its officers and directors, which the Company has incurred under the GT Solar
Holdings LLC Limited Liability Company Agreement and (c) any extraordinary
income (e.g., proceeds from any legal action) or expenses in the reasonable
determination of the Compensation Committee.

 

Incentive Operating Income for FY 2011 shall be derived from the audited
consolidated financial statements of the Company and its subsidiaries covering
such period, and shall be subject to the review and approval of the Compensation
Committee, whose determination of such Incentive Operating Income calculation
shall be final and binding.

 

For FY 2011, the Company’s target Incentive Operating Income shall be set forth
in each Participant’s Participant Notification (the “Target Incentive Operating
Income”).  Please note this figure is Company Confidential and not to be
disclosed externally and failure to keep the Target Incentive Operating Income
confidential may result in disciplinary action, up to and including termination
of employment.

 

B.            Incentive Ending Cash Balance

 

“Incentive Ending Cash Balance” for the incentive plan year means “cash and cash
equivalents” as reported in the Company’s Form 10-K for the fiscal year ending
April 2, 2011, (a) reduced by any portion of accounts payable or accrued
expenses attributable to the negotiation of any revised terms with suppliers
resulting in additional operating charges. (i.e. If normal payment terms are 45
days and actual accounts payable is at 90 days, a reduction of half of the
accounts payable balance from the Ending Cash Balance shall apply);
(b) increased by the amount of any costs paid by the Company during fiscal 2011
on behalf of persons other than the Company, its officers and directors under
the GT Solar Holdings LLC Limited Liability Company Agreement and (c) any
extraordinary cash flows in the reasonable determination of the Compensation
Committee.

 

For fiscal year 2011, the Company’s target Incentive Ending Cash Balance shall
be set forth in each Participant’s Participant Notification (the “Target
Incentive Ending Cash Balance”).  Please note this figure is Company
Confidential and not to be disclosed externally and failure to keep the Target
Incentive Ending Cash Balance confidential may result in disciplinary action, up
to and including termination of employment.

 

C.            MBO Goals

 

“MBO Goals” for FY 2011 refers to the goals for each Participant in their
respective job function.

 

3

--------------------------------------------------------------------------------


 

5.     BONUS PAYMENTS

 

A.            Determination Date

 

The amount, if any, payable to each Participant under the Program (the “Bonus
Payment”) shall be determined by Management after the conclusion of FY 2011
following the completion of the audit of the Company’s financial statements by
its independent accountants (the “Determination Date”).  Bonus Payments shall be
disbursed following conclusion of the FY 2011 plan year and as soon as
administratively practicable after the Determination Date or on such earlier
date as Management may determine in its sole discretion.  All amounts earned
under the Program reflect gross dollar amounts and are, therefore, subject to
applicable withholding and taxation.

 

B.            Bonus Calculation

 

Each Participant’s Bonus Payment, if any, shall be determined in the following
manner:

 

4

--------------------------------------------------------------------------------


 

(i)            Target Bonus

 

The Participant Notification for each Participant will specify such
Participant’s “Target Bonus” (which will be based upon a percentage of
Participant’s base salary as of the last day of the plan year).  Partial year
participation due to (i) an employment start date with the Company or a
subsidiary during the plan year or (ii) becoming a Participant during the plan
year as a result of a job reclassification or other change in employment status,
shall result in a corresponding adjustment to target bonus eligibility on a
pro-rated basis determined in accordance with the number of days during fiscal
year 2011 for which the Participant was eligible to participate in the Program. 
In the event that a Participant was, during the plan year, eligible to
participate in the Program, but due to a job reclassification or other change in
employment status, is not eligible to participate in the Program at the end of
the plan year, but remains employed by the Company or a subsidiary at April 2,
2011, such Participant’s target bonus eligibility shall, in Management’s sole
discretion, be adjusted on a pro-rated basis determined in accordance with the
number of days during fiscal year 2011 for which the Participant was eligible to
participate in the Program (provided, however, Management may determine that
such former Participant is not entitled to any payment hereunder).

 

(ii)           Calculation of Bonus Payment

 

Each Participant’s Bonus Payment shall equal the sum of the (i) financial
performance component based on Incentive Operating Income (weighted 50%), (ii) 
financial performance component based on Incentive Ending Cash Balance (weighted
25%), and (iii) a personal performance target based on MBO component (weighted
25%).  Each of these calculations will be independent of the other; provided
that no Bonus Payment will be paid if the Company achieves Incentive Operating
Income or Incentive Ending Cash Balance that is less than 50% of Target
Incentive Operating Income or Target Incentive Ending Cash Balance.

 

The portion of the Bonus Payment that is based on achievement of Incentive
Operating Income and Incentive Ending Cash Balance will be calculated as
follows: the applicable payment increases linearly so that the Participant will
receive a 0% payment if the Company achieved 85% or less of target; a 100%
payment if the Company achieved 100% of target; and a 200% payment if the
Company achieved 110% or more of target.  Management reserves the right to
adjust the formula for unplanned, Board or Management, approved events.  The
portion of the Bonus Payment that is based on the achievement of individual MBOs
will be determined based on the Management’s assessment of each Participant’s
performance as compared to their MBOs.  In no event shall a Participant’s Bonus
Payment, which shall include the amounts payable as a result of (i) financial
performance component of such bonus based on Incentive Operating Income,
(ii) financial performance component of such bonus based on Incentive Ending
Cash Balance and (iii) the Participant’s performance as compared to their MBOs,
exceed 200% of such Participant’s target bonus opportunity without the approval
of Management.

 

5

--------------------------------------------------------------------------------


 

(iii)         MBO Process

 

In order to ensure close alignment with the earned MBO bonus and each
Participant’s goal attainment, Management, in consultation with the CEO, shall
retain discretionary authority to determine the MBO bonus based upon an
evaluation of each Participant’s performance and contribution during FY 2011.

 

Management shall determine the MBO Goals applicable to each Participant as
follows: Such Participant shall submit to their direct manager an initial
proposal for such Participant’s MBO Goals for FY 2011.  Management shall review
such proposal, and at Management’s sole discretion, shall discuss such proposal
with such Participant and/or modify such proposal.  The MBO Goals shall be
determined by Management in its sole discretion.  Although the goal setting
process and actual MBO goals may vary from one Participant to the next, the
following is intended to provide general guidance regarding the competencies
that may be considered in determining a Participant’s MBO Goals:

 

1.                                       Achieving corporate, functional,
departmental goals and objectives specified for FY 2011.

 

2.                                       Delivering highly effective management
of operations through leadership of teams, timely communication and the
deployment of business processes and systems that anticipate and prepare the
organization for growth.

 

3.                                       Contributing to an organizational
culture where people can grow and contribute.  Actively supporting a culture
that values safety, operational excellence, initiative, innovation, teamwork and
quality in everything we do.

 

4.                                       Working as a productive and vital
member of the management team.  Building productive collaborative relationships
with peers to meet organizational challenges together as a team.  Being
responsive to the needs of other team members and cultivating a service
mentality internally within the line of authority.

 

Management shall evaluate the level of achievement against such Participant’s
MBO goals at its sole discretion and using such criteria as it deems appropriate
for each Participant in its sole discretion.

 

C.            Pro-rata Bonus Payments

 

In the event that the Participant is not eligible to participate in the Program
for a full plan year, such Participant shall be eligible for a pro-rated Bonus
Payment calculated in accordance with Section 5.B(i) above.  Unless otherwise
provided in a written agreement between the Company and Participant and
notwithstanding any term or provision in the Program documents, no Participant
shall be entitled to receive a Bonus Payment if, prior to April 2, 2011, such
Participant’s employment with the Company or a subsidiary is terminated for any
reason.

 

6

--------------------------------------------------------------------------------


 

6.     AUTHORITY

 

The Management shall have final authority to make all determinations specified
in or permitted or deemed necessary or appropriate in its sole discretion under
the Program.

 

7.             MISCELLANEOUS

 

A.    Assignment and Transfer

 

No Bonus Payment or any rights or interests therein shall be assignable or
transferable by a Participant.

 

B.    No Guarantee of Employment / No Equity Rights

 

Nothing contained in the Program shall be construed to create or imply a
guarantee of employment for any period of time.  Unless otherwise provided in a
written agreement between Participant and the Company, employment with the
Company is considered to be at-will and may be terminated at any time by
Participant or the Company.

 

C.    Withholding

 

The Company shall have the power and the right to deduct or withhold, or require
a Participant to remit to the Company, an amount sufficient to satisfy any
federal, state, local and foreign taxes of any kind (including, but not limited
to, the Participant’s FICA and SDI obligations) which Management, in its sole
discretion, deems necessary to be withheld or remitted to comply with the
Internal Revenue Code of 1986, as amended, and/or any other applicable law,
rule or regulation with respect to any Bonus Payment. Subject to applicable law,
each Participant agrees that the Company may satisfy withholding obligations
from any source of funds available to the Company and otherwise payable to
Participant, including salary payments.

 

D.    Governing Law

 

All questions pertaining to the validity, construction and administration of the
Program and any Participant’s Participant Notification shall be determined in
accordance with the laws of the State of New Hampshire.

 

E.     Amendment and Termination of Program

 

Management shall have the right in its sole discretion to amend the Program at
any time and from time to time; provided that no such amendment shall materially
and adversely affect the rights of any Participant without the consent of such
Participant.

 

F.     Additional Terms

 

Exhibit A attached hereto contains additional terms and conditions related to
the Program which are incorporated by reference herein in their entirety.

 

7

--------------------------------------------------------------------------------


 

G.    Severability

 

The invalidity or unenforceability of any provisions of the Program in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of the Program in such jurisdiction or the validity, legality or
enforceability of any provision of the Program in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by law.

 

*   *   *   *   *

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GT SOLAR INTERNATIONAL, INC.

 

ADDITIONAL TERMS AND CONDITIONS TO THE
MANAGEMENT INCENTIVE PROGRAM

 

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the FY 2011 Management Incentive Program (the “Program”).

 

1.             Right to Participate.  The Company hereby grants to Participant
the right to participate in the Program pursuant to the terms and conditions
thereto.

 

2.             Participant Acknowledgment.  Attached hereto is a copy of the
Program that has been delivered to the Participant with these Additional Terms
and Conditions.  Participant shall be bound by all terms and provisions hereof
and thereof.

 

3.             Incentive Operating Income.  For FY 2011, the Incentive Operating
Income for purposes of determining Participant’s Bonus Payment, if any, is
[$           ]

 

4.             Incentive Ending Cash Balance.  For FY 2011, the Incentive Ending
Cash Balance for purposes of determining Participant’s Bonus Payment, if any, is
[$           ]

 

5.             Individual Goal Achievement.  The Bonus Payment, if any, will be
subject, in part, to Participant achieving certain individual performance
goals.  The criteria used in assessing individual performance, the weight to be
assigned such criteria shall be determined by Management in its sole
discretion.  The Bonus Payment, if any, will be calculated in accordance with
the Program

 

6.             Binding Effect.  This Notice shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under Participant.

 

7.             Complete Agreement.  These Additional Terms and Conditions, those
documents expressly referred to herein, including the Program, and other
documents of even date herewith embody the complete agreement and understanding
among the parties and supersede and preempt any prior understandings, agreements
or representations by or among the parties, written or oral, which may have
related to the subject matter hereof in any way.

 

8.             Future Incentive Bonus Plans.  The Company may in the future
adopt one or more incentive plans or programs, with regard to which the
Committee shall retain the exclusive right in its sole discretion to determine
the applicable terms and to identify the persons eligible to participate. 
Nothing in this Notice shall be understood to grant or guarantee Participant a
right to participate in any such plan or program.

 

*   *   *   *   *

 

9

--------------------------------------------------------------------------------